lee, elmer edward v. state                                          






                     NO. 12-04-00203-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


BLAKE T. LITTLE,                                           §     APPEAL FROM THE 1ST
APPELLANT

V.                                                                         §     DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SABINE COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction.  On January 30, 2003, Appellant was
sentenced to seventy years of imprisonment for murder.  Thereafter, Appellant timely filed a motion
for new trial.  Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when
notice of appeal is filed within thirty days after the day sentence is imposed or suspended in open
court unless a motion for new trial is timely filed.  Where a timely motion for new trial has been
filed, notice of appeal shall be filed within ninety days after the sentence is imposed or suspended
in open court.  Id.  Since Appellant timely filed a motion for new trial, his notice of appeal was due
to have been filed on or before April 30, 2003.  However, Appellant did not file his notice of appeal
until June 21, 2004.  Moreover, Appellant did not file a timely motion for extension of time to file
his notice of appeal as authorized by Texas Rule of Appellate Procedure 26.3.  
            On June 24, 2004, this Court notified Appellant pursuant to Texas Rules of Appellate
Procedure 26.2 and 37.2 that the clerk’s record did not show the jurisdiction of this Court, and it
gave him until July 9, 2004 to correct the defect.  Appellant has neither responded to our notice or
otherwise shown the jurisdiction of this Court.  Because this Court has no authority to allow the late
filing of a notice of appeal except as provided by Rule 26.3, the appeal must be dismissed.  See
Slaton v. State, 981 S.W.2d 208 (Tex. Cr. App. 1998).  
            The appeal is dismissed for want of jurisdiction.  
Opinion delivered July 14, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.























(DO NOT PUBLISH)